Citation Nr: 0927293	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-39 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to 
October 1945.  This case comes before the Board of Veterans 
Appeals (Board) on appeal of an April 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In June 2007, the appellant, through her representative, 
cancelled a Board hearing scheduled for that month.  The 
appellant has not requested that the hearing be rescheduled.  
Therefore, her request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.702 (e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2005 from acute respiratory 
failure due to acute renal failure.

2.  Neither acute respiratory failure nor acute renal failure 
is related to the Veteran's active military service.

3.  At the time of the Veteran's death, service connection 
was in effect for ankylosis of the wrist, traumatic changes, 
left acromioclavicular/sternoclavicular joints with 
subluxation residuals of left shoulder injury, and post-
traumatic stress disorder (PTSD) with history of 
psychoneurosis and major depression.

4.  The Veteran's service-connected ankylosis of the wrist, 
traumatic changes, left acromioclavicular/sternoclavicular 
joints with subluxation residuals of left shoulder injury, 
and PTSD did not play a material causal role in his death.

5.  The Veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, 
nor was he a former prisoner of war who died after September 
30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R.§ 3.312 (2008).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).  The death of a Veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The certificate of death indicates that the Veteran died in 
July 2005.  The immediate cause of death was certified to be 
acute respiratory failure due to or as a consequence of acute 
renal failure.  

The appellant does not contend, and the record does not show, 
that the Veteran's respiratory failure or renal failure was 
incurred in service.  The Veteran's service treatment records 
do not refer to respiratory failure or renal failure, and at 
the time of his discharge from service in October 1945, no 
abnormalities related to the lungs, kidneys or other organs 
were noted.  Nor may respiratory failure or renal failure be 
presumed incurred during active military service, as neither 
chronic disease was manifested to a degree of 10 percent 
disabling within one year after the Veteran's active military 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  Also, the record does not contain a medical 
opinion linking the Veteran's respiratory failure or renal 
failure to his military service.  

Rather, the appellant contends that service connection for 
the cause of the Veteran's death should be granted due to the 
Veteran's severe PTSD and the affect it had on other medical 
conditions.  See June 2009 Appellant's Brief.  The Board 
finds that there is no evidence of record which shows a 
relationship between the Veteran's service-connected PTSD and 
the cause of his death.  Although at the time of his death, 
the Veteran's PTSD was evaluated as 100 percent disabling; 
the medical evidence of record, which includes outpatient 
treatment records from the VA Medical Center in Northport, 
New York, as well as a July 2006 statement from M.G., MD, the 
Veteran's treating physician at the VA in Northport, show 
that the Veteran was treated for several medical problems 
since his discharge from service, including atherosclerosis 
with coronary artery disease, diabetes, chronic renal 
insufficiency, recurring gastrointestinal bleeding, chronic 
anemia, depression, and arthritis of the back and 
extremities, and that during his last few years of life, the 
Veteran's advancing dementia was his biggest problem.  
Furthermore, none of the medical evidence shows that the 
Veteran's PTSD caused an increase in the severity of any of 
his other noted medical problems, or the respiratory failure 
and renal failure which caused his death.  

The appellant does not contend that the Veteran's death was 
in any way related to his other service-connected 
disabilities-ankylosis of the wrist or residuals of left 
shoulder injury.  Nor does the record contain a medical 
opinion that links these disabilities to the Veteran's death.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death were service connected, even though the 
Veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the Veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  Here, 
the record is silent as to this element, but the Board need 
not address it, as the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which 
the total disability requirement can be met: the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the Veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the Veteran's death in July 
2005, the Veteran was service connected for PTSD with history 
of psychoneurosis and major depression, evaluated as 100 
percent disabling from August 20, 1996; for ankylosis of the 
wrist, evaluated as 20 percent disabling from May 31, 1948; 
and traumatic changes, left 
acromioclavicular/sternoclavicular joints with subluxation 
residuals of left shoulder injury, evaluated as 20 percent 
disabling from August 22, 1997.  The Board also notes that 
although the Veteran was assigned a 100 percent evaluation 
under the criteria set forth in 38 C.F.R. § 4.130 § 9411, for 
his service-connected PTSD at the time of his death; the 
medical evidence of record does not show that he had been 
determined by the VA to be totally and permanently disabled 
due to his PTSD.  Furthermore, the medical evidence of record 
shows that because of his dementia, the Veteran required 
increasing levels of care from family members and eventually, 
placement in an assisted-living situation to provide care and 
support for his basic activities of daily living.  See July 
2006 statement from M.G., MD.  More importantly though, the 
Board finds that as the Veteran did not have any service-
connected disabilities that were continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of his separation from service, the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 has not been met.  Additionally, the Veteran was not a 
former prisoner of war who died after September 30, 1999.  
Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, defined to 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

The record reflects that in October 2005, prior to the 
initial adjudication of the appellant's claim, the appellant 
was provided with the notice required by section 5103(a).  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  She was not given 
the specific notice required by Hupp, supra.  Nonetheless, 
both the April 2006 rating decision and the October 2006 
statement of the case contained information concerning the 
disabilities for which service connection was in effect at 
the time of the Veteran's death, so the appellant had actual 
knowledge of those disabilities.  Moreover, she specifically 
argued that the Veteran's service- connected PTSD played a 
role in causing the Veteran's death.

The Board also notes that although the appellant has not been 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for service 
connection for the cause of the Veteran's death, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


